UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September7, 2012 Digital Domain Media Group,Inc. (Exact name of registrant as specified in its charter) Florida 001-35325 27-0449505 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 10illage Parkway, Port St. Lucie, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(772) 345-8000 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. Digital Domain Media Group, Inc. (the “Company”) wishes to clarify certain statements made by John C. Textor, the Company’s former Chairman and Chief Executive Officer, during a media interview on September 4, 2012.Portions of the interview appeared on a local Port St. Lucie, FL, television newscast and were referenced in a news article posted on the same date on the television station's website.During the interview, Mr. Textor expressed his personal views concerning the Company’s financial situation including his views concerning the possibility of a bankruptcy filing on behalf of the Company.In the interview, Mr. Textor also provided his personal interpretation and characterization of the Company’s obligations under its agreements with the holders of its senior secured convertible notes (the “Senior Notes”) and his view on the materiality of any amounts that may be due to such holders.Mr. Textor's remarks do not reflect the views of the Company, its Board of Directors or the Special Committee of the Board of Directors.While it is correct that the Company has not missed any payments due under the Senior Notes, as previously disclosed by the Company, each of the holders of the Senior Notes advised the Company on August 21, 2012 that its Senior Note is in default and has agreed to forbear from enforcing its remedies until such time as it elects to withdraw such forbearance on not less than 48 hours’ advance notice to the Company.As previously announced, any inability by the Company to quickly access additional sources of liquidity to fund the Company’s current operating cash needs would materially adversely affect its financial condition and would require it to seek relief or protection from its creditors, which could include a bankruptcy filing. The Company is evaluating certain proposals for transactions that would potentially provide liquidity to the Company, including through a reorganization under Chapter 11 of the U.S. Bankruptcy Code or otherwise. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Digital Domain Media Group,Inc. Dated: September7, 2012 By: /s/ Edwin C. Lunsford, III Edwin C. Lunsford, III Senior Vice President and General Counsel
